Citation Nr: 0826963	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-41 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.	Entitlement to an increased evaluation in excess of 10 
percent for residuals of a brain concussion.


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1955 to 
December 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of entitlement to an increased evaluation for 
residuals of a brain concussion is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not manifested in active service 
or within one year of service discharge, and the veteran's 
current bilateral hearing loss is not otherwise etiologically 
related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2005.  The 
RO's May 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's service connection claim.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot, and the absence of notice regarding these elements 
should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the San Juan 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a decision.  Therefore, VA's duty 
to further assist the veteran in locating additional records 
has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one. See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed bilateral sensorineural hearing loss is 
etiologically related to his active service. As he is not 
competent to provide a competent etiological opinion, the 
record is silent for a nexus between the veteran's current 
disability and his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran has not 
satisfied all the elements of McLendon; therefore, VA is not 
required to provide him with a VA examination in conjunction 
with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts he suffers from bilateral sensorineural 
hearing loss as a result of acoustic trauma suffered during 
active service.  With regard to sources of injury to the 
veteran's hearing, as discussed herein, the Board does not 
dispute the veteran's claims of in-service noise exposure.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

The report of a March 2005 VA audiological assessment 
indicates the veteran currently suffers bilateral 
sensorineural hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  

Service medical records are negative for any findings of 
complaints, treatment or diagnosis of bilateral ear hearing 
loss.  An October 1957 Report of Medical Examination, 
completed prior to the veteran's separation from active 
service, found the veteran's ears and drums to be normal.  In 
addition, his hearing was 15/15 bilaterally.  As such, the 
Board finds that the veteran did not suffer from bilateral 
hearing loss during active service.

In addition, there is no evidence of record to indicate the 
veteran sought treatment for or was diagnosed with a hearing 
loss disability until March 2005, over 45 years post-service.  
As there was no bilateral hearing loss for VA purposes shown 
within one year of service discharge, the presumption of 
service connection does not apply.  See 38 C.F.R. §§ 3.307, 
3.309(a).

Further, the lapse in time between service and the first 
complaints of hearing loss also weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

In sum, the Board finds that there is no evidence of a 
bilateral hearing loss disability during active service or 
within one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
hearing loss and his in-service acoustic trauma.  The Board 
finds that the preponderance of the evidence is against this 
aspect of the veteran's claim.  The veteran has produced no 
competent medical evidence or competent medical opinion in 
support of his claim that his current bilateral hearing loss 
is the result of his active service.  In addition, the length 
of time between the veteran's separation from active service 
and first diagnosis of a hearing loss disability weighs 
against the veteran's claim.

Finally, the Board acknowledges that the veteran himself has 
claimed his current bilateral hearing loss arises from his 
active service.  However, the Board again notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral sensorineural hearing loss, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.


REMAND

The veteran is seeking an increased evaluation for service-
connected residuals of a brain concussion, currently 
evaluated as 10 percent disabling.  The veteran's disorder is 
evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Pertinent to the issue on appeal, Diagnostic Code 8045 
provides that neurological disabilities following trauma to 
the brain are to be rated under the diagnostic codes 
specifically dealing with such disabilities.  Id.

The veteran was provided a VA examination in June 2005 to 
determine the current severity of his residuals of a head 
trauma.  Specifically, the VA examiner diagnosed the veteran 
as suffering from chronic recurrent headaches secondary to 
his in-service head trauma.  The VA examiner noted the 
veteran suffers from prostrating attacks due to his 
headaches, but does not note the frequency at which such 
attacks occur.  The Board observes that Diagnostic Code 8100 
for migraine headaches assigns disability evaluations based 
on the severity and frequency of such prostrating attacks.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  As 
such, a new VA examination is required to determine the 
severity of the veteran's chronic headaches as secondary to 
his service-connected residuals of a brain concussion.

As a final matter, the Board notes a recent decision of the 
Court of Appeals for Veterans Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the Court held in Vazquez 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which, at a minimum, notifies 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Thus, on remand, notice conforming to Vazquez-Flores should 
be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should ensure that the 
notification requirements and 
development procedures contained in the 
Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are 
fully met.

2.	Schedule the veteran for a VA 
examination to ascertain the severity 
of chronic recurrent headaches 
secondary to his service-connected head 
trauma injury.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner, and 
the examination report should reflect 
that such a review was accomplished.  
The examiner should render specific 
findings with respect to the existence 
and extent (or frequency and intensity, 
as appropriate) of any prostrating 
attacks.  The examiner should also 
comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the 
veteran's economic adaptability.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


